Ostrander, J.
(after stating the facts). It is clear that the manufacture and sale of oleomargarine is lawful in this State. What oleomargarine is is defined in the law of 1913. The definition excludes coloring matter. If matter is introduced for the purpose of coloring it, a compound not recognized in the law as oleomargarine is produced. The manufacture and sale of such a compound is prohibited by the law of 1901. This is the effect of the reasoning of the opinions in People v. Rotter, 131 Mich. 250 (91 N. W. 167); Bennett v. Carr, 134 Mich. 243 (96 N. W. 26). See, also, People v. Phillips, 131 Mich. 395 (91 N. W. 616). In People v. Rotter it was said of the act of 1899 that *273it does not prohibit sales of oleomargarine which is not tainted with the prohibited ingredients. In Bennett v. Carr it was said:
“The legislature has defined oleomargarine which may be manufactured and sold in this State.”
It was further said:
“These two statutes [1899 and 1901] must be construed together. The article sold by respondent is clearly authorized by the first act. [It was yellow, but contained no coloring matter.] The latter act does not in terms prohibit its sale and manufacture. It does prohibit the use of any substance for the sole purpose of producing yellow color. The use of such coloring matter was the sole mischief then known to exist and the only danger to be apprehended and guarded against.”
The repeal of the act of 1899 and its practical reenactment in 1913 does not impair the effect of this reasoning. The respondent may sell oleomargarine— the substance defined in the act of 1913 — by complying with the conditions of the act, and may not sell oleomargarine containing an ingredient or matter not named in the statute of 1913, introduced for the purpose of coloring the substance to imitate yellow butter. The acts of 1901 and of 1913 are not conflicting, and necessarily the earlier act is not repealed by the later one.
The recorder should not, for the reason given, have quashed the information. The writ will' issue.
Kuhn, C. J., and Stone, Bird, Moore, Steere, Brooke, and Fellows, JJ., concurred.